Citation Nr: 1205646	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  08-25 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from January 1957 to October 1976.  He died in February 1998, and the appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In October 2011, the Veteran testified at a personal hearing before the undersigned.  A transcript of this hearing was prepared and associated with the claims file.


FINDINGS OF FACT

1.  The official death certificate shows that the Veteran died in February 1998 and that hypertrophic cardiomyopathy was the immediate cause of death and moderately severe coronary arteriosclerosis (coronary artery disease) was a significant condition contributing to death.

2.  The Veteran served on active duty in Vietnam during the Vietnam era and is presumed to have been exposed to Agent Orange.



CONCLUSION OF LAW

Coronary arteriosclerosis is presumed to have been incurred during the Veteran's active military service and is a contributory cause of the Veteran's death.  38 U.S.C.A. §§ 1110, 1310, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2011)).

In light of the favorable decision as it relates to the issue of entitlement to service connection for the cause of the Veteran's death, any error by VA in complying with the requirements of VCAA as to this issue is moot.

II.  Cause of Death

The claimant is the Veteran's widow who is requesting entitlement to service connection for the cause of the Veteran's death.  The Veteran died in February 1998.  His Certificate of Death lists hypertrophic cardiomyopathy as the immediate cause of death and moderately severe coronary arteriosclerosis (coronary artery disease) as a significant condition contributing to death.  The appellant contends that this disease, in particular the coronary artery disease, was caused by the Veteran's exposure to Agent Orange during service.

To establish service connection for the cause of death, the evidence must show that a disability that was incurred in or aggravated by service, or which was proximately due to or the result of a service-connected condition, was either a principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  For a service-connected disability to be the principal cause of death, it must singularly or jointly with some other condition be the immediate or underlying cause of death, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  For a service-connected disability to be a contributory cause of death, it must be shown that it contributed substantially or materially, that it combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).

The specific statute pertaining to claimed Agent Orange exposure is 38 U.S.C.A. § 1116.  Regulations issued pursuant thereto stipulate the diseases for which service connection may be presumed due to an association with exposure to herbicide agents.  The diseases that are entitled to presumptive service connection based on herbicide exposure are listed in 38 C.F.R. § 3.309(e).  This regulation was amended effective August 31, 2010, to add, in relevant part, ischemic heart disease.  75 Fed. Reg. 53202 (August 31, 2010).  

Applicable regulations also provide that a Veteran who served on active duty in Vietnam during the Vietnam era (from January 9, 1962, through May 7, 1975) is presumed to have been exposed to Agent Orange or similar herbicide.  38 C.F.R. § 3.307(a)(1)(6)(iii).  The Veteran served on active duty from January 1957 to October 1976.  This service includes time spent in the Republic of Vietnam during the Vietnam era.  The Veteran is therefore presumed to have been exposed to Agent Orange.

The Board finds that the evidence of coronary arteriosclerosis as a significant condition contributing to the Veteran's death and his verified service in Vietnam satisfy the presumptive service connection criteria of 38 C.F.R. § 3.309(e) (2011).  Therefore, the Board finds that entitlement to service connection for the cause of the Veteran's death is warranted.


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


